DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a temperature sensor; a temperature selector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Batista (US 9943114) in view of Counts et al. (US 5144962).
As per claim 1: Batista discloses an electronic vapor inhaler 10, comprising: a chamber 15 configured so that a user can place a cartridge 20 into the chamber 15; an induction coil (see figs. 2B; 4B; wherein the electric heater is an inductive heating element) arranged to extend around the chamber 15 (as shown in figs. 1B-C; 4A-B); a temperature sensor (wherein suitable temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature) configured to measure a temperature inside the chamber 15; and a control arrangement 14 arranged to control operation of the induction coil based on the temperature measured by the temperature sensor (wherein temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature in order to heat up the substance/liquid/media/medium and to generate aerosol to the user). However, Batista does not explicitly disclose wherein the temperature measured by the temperature sensor to maintain predetermined temperature inside the chamber.
On the other hand, Batista mentioned wherein temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature in order to heat up the substance/liquid/media/medium and to generate aerosol to the user.
Counts discloses a control system applies a predetermined, timed voltage cycle to the heating element, or temperature cycle to the flavor-generating medium, pulsing the temperature of the medium to the preferred temperature to produce flavor components; and the flavor-generating medium typically is maintained at a controlled temperature by means of a control system and it is it is desirable to maintain the smoking article at a substantially consistent temperature during operation to produce a relatively consistent release of flavor from puff to puff and in order to consistently generate aerosol with stability, liability and quality to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic vapor inhaler of Batista by having the temperature measured by the temperature sensor to maintain predetermined temperature inside the chamber as mentioned by Counts in order to maintain the smoking article at a substantially consistent temperature during operation to produce a relatively consistent release of flavor from puff to puff and in order to consistently generate aerosol with stability, liability and quality to the user.

As per claims 2; 4; 7-8; 10-13; 18-19: Batista discloses the electronic vapor inhaler 10, wherein the induction coil is configured to heat an induction heatable element (244; see fig. 2B) and a flavour release medium 224 inside the chamber 15, thereby heating air flowing through the flavour release medium 224 in the chamber 15 when a user inhales and draws ambient air through air inlets 16 (as shown in fig. 1B) into the chamber 15 (to generate aerosol to the outlet 17); and wherein the control arrangement 14 is arranged to control operation of the induction coil so that the induction coil is energized in such a way that the temperature inside the chamber decreases between inhalation cycles and increases immediately before or at a start of an inhalation cycle (it is inherent for the temperature to increase for each start of an inhalation/puffing cycle, in order to heat up the substance/liquid/media/medium and to generate aerosol to the user and decrease in between inhalation/puffing cycle, otherwise the electronic vapor would not provide/generate aerosol as need it, and the electronic vapor would decreased the temperature between the inhalation/puffing cycle to keep the device cool as well as to keep the device reliability, stability and last longer); and wherein further comprising a power source (the power supply of the device) and comprises a battery 13; and further comprising a cover 12 being removable so that the chamber 15 can be accessed for removing a cartridge 20 and/or placing a cartridge 20 in the chamber 15 (as shown in figs. 1A-B); and the electronic vapor inhaler 10 being an electronic cigarette; and wherein a kit comprising: the electronic vapor inhaler 10; and a pre-manufactured cartridge 20; and a pack of pre-manufactured cartridges 20 (as shown in fig. 5); and wherein the housing 11 includes an air inlet 16 through which air can flow into the chamber 15 (as shown in fig. 1B).

As per claims 3; and 17: Batista discloses the electronic vapor inhaler 10, and the control arrangement 14. However, Batista does not explicitly disclose wherein the control arrangement  includes a temperature selector to allow a user to select a desired vapor inhalation temperature.
Counts discloses an electronic control circuit 46 which has two operating modes for efficient power use: a "low power" mode for maintaining flavor-generating medium 12 at a predetermined low-level temperature (below the vaporization temperature) between puffs, and a "high power" mode for rapidly raising heating element 14 to its preferred, higher operating temperature; and can be tailored to select the desired operating temperature of article 10 in order to achieve a desired flavor strength for the article.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic vapor inhaler of Batista by having the control arrangement  includes a temperature selector to allow a user to select a desired vapor inhalation temperature as taught by Counts to be able to select the desired operating temperature from the user as well as to achieve a desired flavor strength in different substance/liquid/medium for the article.

As per claims 5: Batista discloses the electronic vapor inhaler 10, and the control arrangement 14. However, Batista does not explicitly disclose wherein the control arrangement is arranged to maintain the predetermined temperature as a substantially constant temperature.
On the other hand, Batista mentioned wherein temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature in order to heat up the substance/liquid/media/medium and to generate aerosol to the user.
Counts discloses a control system applies a predetermined, timed voltage cycle to the heating element, or temperature cycle to the flavor-generating medium, pulsing the temperature of the medium to the preferred temperature to produce flavor components; and the flavor-generating medium typically is maintained at a controlled temperature by means of a control system and it is it is desirable to maintain the smoking article at a substantially consistent temperature during operation to produce a relatively consistent release of flavor from puff to puff and in order to consistently generate aerosol with stability, liability and quality to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic vapor inhaler of Batista by having the control arrangement is arranged to maintain the predetermined temperature as a substantially constant temperature as mentioned by Counts to maintain the smoking article at a substantially consistent temperature during operation to produce a relatively consistent release of flavor from puff to puff and in order to consistently generate aerosol with stability, liability and quality to the user.

As per claim 6: Batista discloses the electronic vapor inhaler 10, and the control arrangement 14. However, Batista does not explicitly disclose wherein the control arrangement is a microprocessor. 
On the other hand, Batista mentioned the control arrangement is a control electronic; and 
control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature. Although, Batista does not in detail the control arrangement is a microprocessor. However, a person having ordinary skill in the art would know that in order for the control arrangement to perform all the duties as mention in Batista’s reference, it must have a microprocessor built-in within in able to perform all the all the functions of the electronic vapor in the reference of Barista. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic vapor inhaler of Batista by having the control arrangement is a microprocessor to further perform all the functions such as control the temperature; control heating of the heating element to reach the required temperature; control the heater between cycles; control a supply of electrical current to the cartridge etc.

	As per claim 14: Batista discloses an electronic vapor inhaler 10, comprising: a chamber 15 configured so that a user can place a cartridge 20 into the chamber 15; an induction coil (see figs. 2B; 4B; wherein the electric heater is an inductive heating element) arranged to extend around the chamber 15 (as shown in figs. 1B-C; 4A-B); a temperature sensor (wherein suitable temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature) configured to measure a temperature inside the chamber 15; and a power source (battery) 13 arranged to energize the induction coil (to provide electrical connection between the power supply to the heater as well as to the cartridge).
	However, Batista does not explicitly disclose wherein a microprocessor arranged to control operation of the induction coil based on the temperature measured by the temperature sensor to maintain a predetermined temperature inside the chamber.
	On the other hand, Batista mentioned wherein temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature in order to heat up the substance/liquid/media/medium and to generate aerosol to the user.
Counts discloses a control system applies a predetermined, timed voltage cycle to the heating element, or temperature cycle to the flavor-generating medium, pulsing the temperature of the medium to the preferred temperature to produce flavor components; and the flavor-generating medium typically is maintained at a controlled temperature by means of a control system and it is it is desirable to maintain the smoking article at a substantially consistent temperature during operation to produce a relatively consistent release of flavor from puff to puff and in order to consistently generate aerosol with stability, liability and quality to the user. 
Although, neither Batista nor Counts in detail mentioned a microprocessor arranged to control operation as recited above. However, a person having ordinary skill in the art would know that in order for the control arrangement to perform all the duties as mention in Batista’s reference, it must have a microprocessor built-in within in able to perform all the all the functions of the electronic vapor in the reference of Barista. Furthermore, having a microprocessor as recited above in order to perform all the function as desire is well known, common knowledge and commonly used in the art of electronic cigarette, vapor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic vapor inhaler of Batista by having a microprocessor arranged to control operation of the induction coil based on the temperature measured by the temperature sensor to maintain a predetermined temperature inside the chamber as taught by the instant invention in order to maintain the smoking article at a substantially consistent temperature during operation to produce a relatively consistent release of flavor from puff to puff and in order to consistently generate aerosol with stability, liability and quality to the user; as well as used microprocessor to accommodate all the functions as desire to the electronic vapor. 

As per claim 15: Batista discloses an electronic vapor inhaler 10, comprising: a housing 11 including a chamber 15 configured to receive a cartridge 20; an induction coil (see figs. 2B; 4B; wherein the electric heater is an inductive heating element) arranged to extend around the chamber 15 (as shown in figs. 1B-C; 4A-B); a temperature sensor (wherein suitable temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature) configured to measure a temperature inside the chamber 15; a control arrangement 14 arranged to control operation of the induction coil based on the temperature determined by the temperature sensor (wherein temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature in order to heat up the substance/liquid/media/medium and to generate aerosol to the user). However, Batista does not explicitly disclose wherein the temperature determined by the temperature sensor to maintain the cartridge at a predetermined temperature.
On the other hand, Batista mentioned wherein temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature in order to heat up the substance/liquid/media/medium and to generate aerosol to the user.
Counts discloses a control system applies a predetermined, timed voltage cycle to the heating element, or temperature cycle to the flavor-generating medium, pulsing the temperature of the medium to the preferred temperature to produce flavor components; and the flavor-generating medium typically is maintained at a controlled temperature by means of a control system and it is it is desirable to maintain the smoking article at a substantially consistent temperature during operation to produce a relatively consistent release of flavor from puff to puff and in order to consistently generate aerosol with stability, liability and quality to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic vapor inhaler of Batista by having the temperature determined by the temperature sensor to maintain the cartridge at a predetermined temperature as mentioned by Counts in order to maintain the smoking article at a substantially consistent temperature during operation to produce a relatively consistent release of flavor from puff to puff and in order to consistently generate aerosol with stability, liability and quality to the user.

	As per claim 16: Batista discloses the electronic vapor inhaler 10, and a temperature sensor (wherein suitable temperature sensor and control circuitry may be used in order to control heating of the heating element or elements to reach the required temperature). However, Batista does not explicitly disclose wherein the temperature sensor is a thermocouple, a resistance temperature detector, a thermistor or an infra-red sensor.
	Counts discloses the temperature sensing device such as thermocouples, thermistors, and resistive temperature devices (RTDs) may be used in order to sense temperature and regulate the power flowing to the heating element to maintain a predetermined temperature.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic vapor inhaler of Batista by having the temperature sensor is a thermocouple, a resistance temperature detector, a thermistor or an infra-red sensor as taught by Counts to be able to sense temperature and regulate the power flowing to the heating element to maintain a predetermined temperature.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831